                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION



ROBERT DEANGELO DEXTER #329380,

                  Plaintiff,                                             Case No. 2:17-CV-101

v.                                                                       HON. GORDON J. QUIST

KATHLEEN OLSON, et al.,

                  Defendants.
                                            /

                                       ORDER ADOPTING
                                 REPORT AND RECOMMENDATION

         The Court has reviewed Magistrate Judge Maarten Vermaat’s June 5, 2019, Report and

Recommendation recommending that the Court deny Plaintiff’s motion for summary judgment. The

Report and Recommendation was duly served on Plaintiff on June 5, 2019, and again on June 24,

2019. No objections have been filed pursuant to 28 U.S.C. § 636(b).1 Therefore the Court will

adopt the Report and Recommendation.

         THEREFORE, IT IS HEREBY ORDERED that the June 5, 2019, Report and

Recommendation (ECF No. 42) is approved and adopted as the Opinion of the Court, and Plaintiff’s

motion for summary judgment (ECF No. 32) is DENIED.



Dated: July 12, 2019                                                  /s/ Gordon J. Quist
                                                                     GORDON J. QUIST
                                                                UNITED STATES DISTRICT JUDGE




         1
          The Report and Recommendation was returned to the Clerk on July 1, 2019, marked “Paroled.” No forwarding
address was provided. (ECF No. 43.) Plaintiff has failed to keep the Court informed of his current address. His failure
to do so provides a basis for dismissal pursuant to Fed. R. Civ. P. 41(b). See Von Ehl v. Saginaw Cty. Jail, No. 18-
11453, 2019 WL 2016546, at *2 (E.D. Mich. Mar. 31, 2019).
